Citation Nr: 0823129	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-18 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas




THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for 
limitation of flexion of the left knee.

2.  Entitlement to a rating in excess of 10 percent for 
limitation of extension of the left knee.

3.  Entitlement to a separate rating for left knee 
instability.  





REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1949 to February 1972.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a July 2005 
rating decision of the Waco, Texas Regional Office (RO) of 
the Department of Veterans Affairs (VA), which granted an 
increased (10 percent) rating for left knee disability based 
on limitation of flexion.  In a subsequent December 2006 
rating decision, the RO granted a separate 10 percent rating 
for limitation of extension of the left knee.  


FINDING OF FACT

The veteran's left knee disability is manifested by slight 
instability, flexion greater than 45 degrees and extension 
greater than 10 degrees; moderate instability, ankylosis and 
impairment of the tibia and fibula are not shown.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
left knee flexion are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.20, 4.71a, Diagnostic 
Code (Code) 5260 (2007).

2.  The criteria for a rating in excess of 10 percent for 
left knee extension are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.20, 4.71a, Diagnostic 
Code (Code) 5261 (2007).
 
3.  The criteria for a 10 percent (but no higher) rating for 
left knee instability are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.20, 4.71a, Diagnostic 
Code (Code) 5257 (2007).
    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  An April 2005 
letter from the RO explained what the evidence needed to show 
to substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.   A March 2006 letter provided notice 
regarding criteria for rating the disabilities at issue and 
effective dates of awards in accordance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006)). 

The Board notes that although the VCAA notice provided did 
not meet all of the specific notice requirements pertaining 
to increased rating claims recently outlined in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), the veteran was not 
prejudiced by this lack of specificity.  He has been given an 
ample opportunity to identify any evidence that might be 
pertinent to the ratings assigned for his claimed 
disabilities and he has not identified any additional, 
obtainable, outstanding evidence.  Also, he was specifically 
provided with VA examinations in June 2005 and September 
2006.  In addition to these examinations producing objective 
medical findings, they also gave the veteran an opportunity 
to report the specific symptoms he was experiencing.  Thus, 
although the veteran was not provided notice of the specific, 
applicable criteria for rating left knee disability in a 
notice letter (See Vasquez, 22 Vet. App. 37 (2008)), even 
with this omission, a complete record was developed for 
purposes of assigning an appropriate rating for his 
disability.  The Board does not find that more specified 
notice to the veteran would have resulted in any additional 
pertinent evidence being produced.  Accordingly, the lack of 
specificity did not prejudice the veteran as it did not 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).   

Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice provided and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  Additionally, the veteran was 
provided with the two VA knee examinations.  The veteran has 
not identified any additional evidence pertinent to this 
claim.  VA's assistance obligations are met.  The veteran is 
not prejudiced by the Board's proceeding with appellate 
review. 

II.  Factual Background

In his March 2005 claim the veteran indicated that he felt 
that his left knee condition had continued to degenerate.  He 
experienced numbness in the upper leg and pain to the lower 
leg.  The stability of the left knee had decreased and had 
forced him to start using a knee brace 3 to 4 months prior.  
The knee would also lock up, producing pain and discomfort.  

An August 2004 VA outpatient nurses note shows the veteran 
complaining of left lower extremity pain for the past month.  
The pain would wake him up at night and he could not apply 
pressure to the leg.  There was no acute distress and the 
veteran denied injury/trauma and calf pain.  He indicated 
that the pain was in the shin area.  
A physician's note then shows tenderness to pressure along 
the left shin upon examination.  There was no erythema, 
warmth, induration or edema and there was no calf tenderness.  
It was noted that the veteran had had no change in activity 
level and that he walked a lot at work.  At a September 2004 
follow-up visit the veteran complained of continuing left 
leg/foot pain that now also had knee involvement.  X-rays 
showed negative findings regarding the veteran's tibia and 
fibula and a left foot spur.  Physical examination showed 
limited left knee flexion with pain and no warmth, tenderness 
or erythema.  The knee was noted to be stable medially, 
laterally and antero-posteriorly.  

On November 2004 VA outpatient physical therapy assessment 
the clinical impression was probable degenerative joint 
disease.  The veteran reported that his pain was 10/10 with 
activity.  Physical examination showed that the veteran's 
right knee extensor strength was 4+/5 and his right knee 
flexor strength was 4-/5.  His right lower extremity range of 
motion was within functional limits.  Also, the veteran was 
not found to have any functional limitations involving 
transfers, walking or climbing stairs.  Gait testing showed 
decreased weight bearing on the left lower extremity.  It was 
noted that the veteran would be issued a hinged knee brace.  
A subsequent January 2005 physical therapy discharge note 
shows that the veteran reported his new knee brace provided 
more support and did not slip as much, and that he did not 
experience any instability with the brace.  The physical 
therapist found that the new brace resulted in a more 
appropriate fit.  It was also noted that the veteran 
ambulated with a more appropriate gait pattern with the new 
brace.  

On February 2005 VA primary care annual check-up, the veteran 
reported that he had sharp, intermittent left knee pain.  The 
pain would radiate into the shins and had been present ever 
since service.  Walking aggravated the pain and his brace 
helped steady his leg.  The veteran reported no other 
associated symptoms.  The diagnostic assessment was 
osteoarthritis of the left knee, controlled with etodolac.  

In a May 2005 letter, the veteran's wife indicated that the 
veteran had had a great deal of trouble with his left leg.  
At night he had trouble sleeping and often tried to elevate 
the leg with a pillow to try and get some of the swelling 
down.  She could see during the day when it was bothering him 
because he started to favor the leg by limping and his foot 
would turn inward when he walked.  In the evenings she could 
tell when the leg was bothering him because he could hardly 
move.  

On June 2005 VA examination, the diagnostic impression was 
traumatic arthritis of the left knee.  The veteran reported 
progressive problems of pain and limitation of motion over 
the years.  He also complained of buckling at times, swelling 
and sharp pains, which moved from the knee into the shin.  
The veteran took Etodolac but reported little benefit.  He 
did get some benefit through the use of an analgesic rub and 
also found the use of a brace helpful.  He reported flare-ups 
once or twice a week for a day or two with swelling and 
increased pain.  The knee slowed him down but did not 
incapacitate him or cause him to be non-weight bearing.  The 
flare-ups resulted in minimal additional limitation of motion 
but did slow him down and moderated his level of exertion.  
He had to avoid yard work during a flare-up.  The veteran 
used a cane in the right hand and did not negotiate stairs 
well.  He had to limit his yard work/gardening because he 
could not stoop or bend or get down on his knees.  He was 
otherwise independent in his usual daily activities.  
Physical examination showed range of motion of the left knee 
of 90 degrees active flexion to 110 degrees passive flexion 
with much pain and guarding and up to 5 degrees from reaching 
full extension.  The veteran had pain from 70 to 100 degrees 
flexion passively.  There was no change in motion and no 
further limitation on repeated resistance testing.  No active 
effusion was suspected and there was guarding to motion and 
tenderness along the joint line.  There was also mild genu 
varum noted on the left knee.  The medial and lateral 
collateral ligaments were stable to varus/valgus testing and 
the anterior and posterior cruciate ligaments were stable to 
lachmans and drawer testing.  McMurray's testing on the 
medial and lateral mensicus also appeared to be negative but 
was difficult to evaluate due to pain on flexion.  

In his August 2005 Notice of Disagreement the veteran 
indicated that the VA had not fully considered all of his 
knee complications and VA examiners had ignored his 
complaints.  He was having episodes of cramping and 
associated severe pain 3 to 4 times per week nightly and 
lasting up to an hour at a time.  The muscle cramps started 
in his left foot and traveled up his leg to his calf muscle.  
The pain would wake him up and was so severe as to bring 
tears to his eyes.  He occasionally had cramps in his foot 
when walking and he had to sit down immediately.  His knee 
would also give way without warning.  

An October 2005 ambulatory care outpatient note shows that 
the veteran came in for an evaluation of his left knee 
arthritis.  It was noted that the left knee pain was limiting 
how much the veteran could walk and that the veteran had 
swelling of both legs.  Physical examination showed left knee 
without effusion or swelling or redness.  There was full 
range of motion with some crepitus.  In the lower extremities 
there was 1+ pitting pretibial and ankle edema bilaterally.  

On October 2005 VA orthopedic clinic consultation the 
diagnostic assessment was degenerative joint disease.  The 
veteran reported that he had been having pain in his left 
knee for about the past year.  He would wake up with pain in 
the knee, had problems getting up from a sitting position and 
had problems going up and downstairs.  He also had problems 
with driving long distances.  Physical examination showed no 
swelling or effusion in the knee.  Lachman, McMurray and 
Drawer testing were all negative.  There was no instability 
to varus or valgus stress.  There was some subpatellar 
crepitus and pain with inhibition.  X-rays showed 
tricompartmental degenerative changes with medial joint space 
narrowing.  The veteran received a steroid injection.

In a November 2005 letter, the veteran's wife indicated that 
the veteran's left leg was getting worse.  His knee would 
swell up so often that every evening he had to get his left 
shoe off and elevate his feet.  His leg cramped so hard at 
night that she could hear him cry out.  She would get up and 
massage his leg until he could get himself up and walk a 
little.  His leg and foot had become crooked from the 
swelling.  He wore a brace to get himself through the day.  
The brace helped give support but did not stop the swelling 
and cramping.  She was very concerned about the swelling as 
the veteran was a diabetic.  One day his foot was so swollen 
it was about three times its normal size and overlapped his 
shoe. 

In a March 2006 statement the veteran indicated that he had 
pain in his left leg, knee and shin bone.  His leg and foot 
would stay swollen and his knee would buckle unexpectedly.  
He had two braces from the VA that would keep slipping down.  
He was leaving his job soon as he could no longer do the 
walking that was required of him.  

In a June 2006 Form 9, the veteran's representative indicated 
that the veteran experienced constant left knee pain and had 
to wear a brace everyday.  At night when he returned home his 
knee was always swollen.  Due to his level of pain, he had to 
take steroid injections, which helped a little.  He also had 
problems sitting for periods of time because of the throbbing 
pain and difficulty getting up.  He had to elevate the knee 
just to get the swelling down. 

On September 2006 VA examination the diagnosis was 
degenerative joint disease of the left knee without acute 
process.  The veteran complained of pain with stiffness and 
episodic swelling.  The swelling occurred by the evening and 
was worse at times when he worked.  Flare-ups would occur 
with ambulation, which he was required to do at work, where 
he was a health and safety instructor.  After 3 or 4 hours of 
work he would have a flare up of pain at which point he would 
take a rest break and take Tylenol as needed.  The veteran 
had a left knee brace and he took about two days off from 
work a month because of the left knee pain.  He was self-
sufficient in day to day activities and climbing steps; 
walking down steps and stepping down curbs was hard for him.  
Physical examination showed that the left knee was diffusely 
tender without any warmth.  The tenderness at times extended 
to the anterior tibial margins and there was no swelling or 
erythema.  Lachman and McMurray tests were negative.  Range 
of motion was -10 degrees extension and 90 degrees flexion 
with pain at this point.  On flexion, there was additional 
limitation due to pain with repetitive use from 85 to 90 
degrees and there was no change in range of motion with 
repetitive use.  There was guarding with movement and gait 
was antalgic due to the left knee pain assisted with the left 
knee brace.  The examiner commented that the only additional 
limitation resulting from repetitive use was a limitation of 
flexion between 85 and 90 degrees due to pain.  

III.  Law and Regulations

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and increase in disability is at issue, present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings, however, are 
appropriate in an increased-rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Where there is a question as to which of two 
evaluations apply, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Code 5257 for subluxation/instability.  Essentially, 
these opinions suggest that separate compensable ratings may 
be assigned when limitation of knee motion is compensable or 
(under Code 5003 or 5010), when there is X-ray evidence of 
arthritis together with a finding of painful motion.  The VA 
General Counsel has also held that separate ratings could be 
provided for limitation of knee extension and flexion under 
Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004 (2004).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

The veteran's left knee disability is currently rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Code 5260 for 
limitation of flexion and 10 percent disabling under Code 
5261 for limitation of extension.  38 C.F.R. § 4.71a.  Under 
Code 5260 limitation of flexion is rated 30 percent when to 
15 degrees; 20 percent when to 30 degrees and 10 percent, 
when to 45 degrees.  Under Code 5261, limitation of extension 
is rated 50 percent, when to 45 degrees; 40 percent, when to 
30 degrees; 30 percent, when to 20 degrees; 20 percent when 
to 15 degrees; and 10 percent, when to 10 degrees.  [Plate 
II, reflects that normal extension of the knee is to zero 
degrees, and normal flexion is to 140 degrees.]   Id.  The 
Board must also consider whether the veteran might be 
entitled to a separate rating for recurrent subluxation or 
lateral instability of the knee under Code 5257.  Id.  Under 
Code 5257 a 10 percent rating is warranted for slight 
recurrent subluxation or lateral instability, a 20 percent 
rating for moderate subluxation or lateral instability, and a 
30 percent rating for severe subluxation or lateral 
instability.  

Regarding Code 5260, it is not shown that the veteran's 
flexion has been 45 degrees or worse at any time during the 
appeal period.  At the June 2005 VA examination flexion was 
found to be at least 90 degrees and the veteran did not 
experience pain until 70 degrees of passive flexion.  
Similarly, at the September 2006 examination flexion was 
found to be 90 degrees and the veteran did not experience 
pain until 90 degrees.  Consequently, the evidence of record 
does not establish a basis for assigning a rating in excess 
of 10 percent under Code 5260.

Regarding Code 5261, it is not shown that the veteran's 
extension has been to 15 degrees or worse at any time during 
the rating period.  The June 2005 examination showed 
extension to 5 degrees and on September 2006 VA examination 
extension was reduced to 10 degrees (i.e. -10 or 10 degrees 
below normal).  Consequently the evidence of record does not 
establish a basis for assigning a rating in excess of 10 
percent under Code 5261.

Regarding Code 5257, there are no objective medical findings 
of record indicative of subluxation or instability.  On both 
VA examinations, testing for instability was entirely 
negative.  The Board notes, however, that the veteran has 
credibly complained of periodic problems with his knee giving 
way without warning and he consistently wears a brace 
presumably to help stabilize the knee.  Consequently, giving 
the veteran the benefit of the doubt, the Board finds it 
appropriate to award a separate 10 percent rating under Code 
5257 for slight instability of the knee, even though such 
pathology has not been affirmatively found on examination.  
Given, the lack of objective findings of instability or other 
evidence suggesting more than slight instability, a higher 
(20 percent) rating under Code 5257 is not warranted.  

The Board has also considered whether any other Codes for 
rating the knee might be applied to allow for a ratings 
increase.  As ankylosis and impairment of the tibia and 
fibula specifically attributable to the left knee disability 
are not shown, however, such Codes are not applicable.  See 
38 C.F.R. § 4.71a, Codes 5256, 5262.  The Board notes that 
although there is evidence that the veteran has some 
additional impairment including pain in foot and shin and 
swelling of the foot, the veteran is not service connected 
for disability of the shin or foot and has not raised a claim 
for service connection for such disabilities.  

Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. 
App. 202 (1995).  Notably, neither the June 2005 VA examiner 
nor the September 2006 VA examiner found significant 
functional loss with the June 2005 examiner finding no 
further limitation on repeated resistance testing and the 
September 2006 VA examiner finding an additional 5 degrees of 
limitation of flexion due to pain with repetitive use.  Nor 
are there any other findings of record showing more 
significant loss.  Accordingly, the Board finds that the 
current schedular ratings assigned adequately reflect the 
veteran's level of functional loss.  

The Board has also considered whether referral for 
extraschedular consideration is indicated.  However, nothing 
in the record reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to the 
knee disability.  Notably, as of the September 2006 VA 
examination the veteran was apparently still working as 
health and safety instructor.  

In summary, given that the veteran is not entitled to 
increased ratings on the basis of more severe limitation of 
flexion and extension but given that he is entitled to a 
separate 10 percent (but no higher) rating on the basis of 
slight knee instability, an additional 10 percent rating for 
the veteran's left knee disability is warranted.  


ORDER

A rating in excess of 10 percent for left knee flexion is 
denied.

A rating in excess of 10 percent for left knee extension is 
denied.

A 10 percent rating for instability of the left knee is 
granted.  




____________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


